Under authority of the original opinion in this cause, as revised by the opinion of the Supreme Court, it is the judgment of this court that the appellant (petitioner in the court below is entitled to recover, at the rate of $12.50 per month from September 30, 1933, to November, 1935, the total sum of $312.50. It is accordingly ordered that writ be issued directing appellee (respondent in the court below) to cause a warrant, drawn on the County Treasurer of Jefferson County, Alabama, to be issued in favor of appellant for said total sum.
The cause is reversed and remanded for the purpose here indicated.
Reversed and remanded.